Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/889,920, which was filed 06/02/20. Claims 1-20 are pending in the application and have been considered.

Specification
The abstract of the disclosure is objected to because is over 150 words. Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Training a Question Answering Network Using Relational Loss.


Claim Objections
Claim 6 is objected to because of the following informalities:  in line 1, should “claim 1, the relational” be “claim 1, wherein the relational”?  Appropriate correction is required.
In claims 13 and 14, line 1, should “The method” be “The computer implemented method”?
In claim 14, line 3, should “scalar consistency loss” be “binary/scalar consistency loss”?
In claim 20, line 5, should “after a second frequency” be “at a second frequency”?


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 11, lines 8-10 recite “…computing the second relational loss by evaluating the coherence between pairs of relational questions, one having a scalar valued answer, and the other having a binary valued answer”. It is unclear to which of the “pairs” of questions “one” and “the other” are intended to refer. For examining purposes, the claim will be examined as “…computing the second relational loss by evaluating the coherence between pairs of relational questions, one question in each pair having a scalar valued answer, and the other question in the pair having a binary valued answer”.
Each of dependent claims 12-16 include the indefinite language of parent claim 11 by virtue of their dependency, without containing any language that would remedy the indefiniteness of the parent claim, and so these claims are also indefinite under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-5, 7-10 and 17-19 are allowed.
Claims 6 and 20 would be allowable if amended overcoming the objections for minor informalities.
Claims 11-16 would be allowable if claim 11 were amended to overcome the 35 U.S.C. 112(b) rejection, as well as dependent claims 13 and 14 amended to overcome the objections for minor informalities.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:

The closest prior art references to independent claims 1, 11, and 17 are Hudson et al. (“GQA: a new dataset for compositional question answering over real-world images”. arXiv:1902.09506v1 [cs.CL] 25 Feb 2019) and Yang et al. (10,599,924). 
Hudson discloses a question-answer system capable of answering questions related to images, such as “Is the bowl to the right of the green apple?” With regard to independent claim 1, Hudson discloses a computer implemented method for improving an efficiency of training of a question answering network, the question answering network including a neural network (improving dataset used to train LSTM+CNN model, Section 4.2 Baseline Experiments), comprising; accessing a dataset from a corpus, the dataset including a plurality of questions (The GPA dataset includes 22,669,678 questions, Section 4.1. Dataset Analysis and Comparison); wherein with the dataset includes (a) a first set of questions having at least one pair of relational questions with each of the at least one pair of relational questions corresponding respectively with a pair of binary answers (“Is there a red apple to the left of the white plate?” and “Is the plate to the right of the apple?, Section 4.4 New Evaluation Metrics – Consistency”); using the question answering network to compute a relational loss for the at least one pair of relational questions (we measure the model’s accuracy over the entailed questions and then average these scores across all questions in Q, Section 4.4 New Evaluation Metrics – Consistency). However, Hudson does not disclose:
(b) a second set of questions including at least another pair of relational questions with each of the at least another pair of relational questions corresponding respectively with a binary answer and a scalar answer; using the question answering network to compute a relational loss for he at least another pair of relational questions; and optimizing both the relational loss for the at least one pair of relational questions and the relational loss for the at least another pair of relational questions; and training the neural network model with both the optimized relational loss for the at least one pair of relational questions and the optimized relational loss for the at least another pair of relational questions. Independent claims 11 and 17 each recite similar limitations that are not fairly disclosed or suggested by Hudson. 

Yang discloses semantic page segmentation of vector graphics documents. Of particular interest, Yang discloses that the neural network training process minimizes a consistency loss function, see Col 17 lines 23-32. However, Yang also does not disclose the limitations of claims 1, 11, or 17.

Therefore, the subject matter of independent claims 1, 11, and 17 is considered new and non-obvious. Dependent claims 2-10, 12-16, and 18-20 further limit the allowable subject matter of parent claims 1, 11, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lubatov et al. (“Multi-Relational Question Answering from Narratives: Machine Reading and Reasoning in Simulated Words”. arXiv: 1902.09093v1 [cs.CL] 25 Feb 2019) discloses a QA system using user-instructed knowledge that uniquely combines the advantages of structured QA over knowledge bases and unstructured QA over narrative
Nishida et al. (“Retrieve-and-Read: Multi-task Learning of Information Retrieval and Reading Comprehension” CIKM ’18, October 22-26, 2018, Torrino, Italy) discloses a QA system which when given a question, first performs information retrieval and then reading comprehension to extract an answer from the retrieved passages
US 20200242444 Zhang discloses knowledge graph embedding based question answering
US 20170103324 Weston discloses generating responses to questions using memory networks
US 20180114108 Lao discloses answering questions using neural networks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                                 08/22/22